Order unanimously reversed, with costs, motion granted and complaint dismissed. Memorandum: Special Term erred in denying defendants’ motion for summary judgment dismissing plaintiff’s action to foreclose two public improvement liens in connection with a project for the Power Authority of the State of New York. It is undisputed that plaintiff had not preserved either lien by filing a notice of pendency or obtaining an order of continuance within six months of the filing of the notices of lien as prescribed by section 18 of the Lien Law. Failure to file a lis pendens or to obtain an order continuing the lien within the prescribed period is a fatal omission (Lien Law, § 21, subd 2, par [a]; see Noce v Kaufman, 2 NY2d 347, modfg 286 App Div 531; White v McLean & Sons, 235 App Div 342). Inasmuch as the lapses were final, there were no liens in effect to support the foreclosure action. Moreover, the prior dismissal of separate actions to foreclose the same liens was a bar to the new action. (Appeal from order of Cayuga Supreme Court, Contiguglia, J. — dismiss complaint.) Present — Simons, J.P., Hancock, Jr., Doerr, Denman and Schnepp, JJ.